Title: To James Madison from Robert R. Livingston, 27 March 1802
From: Livingston, Robert R.
To: Madison, James


No 9
Dear Sir
Paris 27h. March 1802
The vessel not going so soon as was expected gives me an opportunity of informing you that the definitive treaty was signed the day before yesterday differing very little from the preliminary Articles. You will find it in the enclosed papers. It is however understood that Martinique is to remain with the british till the debts are ⟨paid for French prisoners.⟩ I send you a note (No 1) from the minister of the marine on the subject of some seamen carried of[f] by Capt Mc. Neil whose conduct as I learn from Commo. dale has been upon this & other occasions such as merits a strict enquiry. At Gibralter he left 4 of his own officers on shore—who have been put to great difficulty & distress to find their way to his ship. At Touloun he reported himself direct from L’Orient (tho he had stoped at Gibralter) in order to avoid the quarantine & thereby committed the honour of the country had the deception been discovered. I am very fearful that the violence of his passions unfits him for the command of a ship of war—tho I have no compt to make of his treatment to me & my family which was perfectly proper so far as regarded myself or them. I also enclose my answer (No 2) to this note which I hope will meet the presidents approbation.
I send enclosed (No 3) my answer to so much of the Ministers note as relates to his observations on the debt—Not having yet had leasure to reply to what relates to prizes.
What I apprehended & predicted in one of my former letters relative to the conduct the French would pursue in the west Indies has I am informed already come to pass. I thought it proper to let the minister know that I was not ignorant of it in hopes that it may aid to ⟨ex⟩pedite the justice they owe us here & shall expect your orders with the official advises you may think proper to give me on this subject (No. 4) is a copy of my note. I easily forsee the flame that this measure will occasion in America & the handle it will give to the opposers of the Administration but I do not so easily see the means you have of redress shd France continue as I much fear she will this system of tyranny which she will endeavour to cover by her necessities. I have both in my public & private letters from my first view of the state of things here endeavoured to discourage our people from giving new credits. But even this will not be an adequate remy. against acts of violence. An embargo is the only one I see short of actual hostil⟨ities⟩ but before this reaches you Congress will have taken its own measures I trust they will be alike firm & prudent.
I long since informed you of the heavy duty upon tobacco & suggested the propriety of a similar duty upon the export in foreign ships. Since this subject has engaged you⟨r⟩ Attention I have collected the best information I can on th⟨e⟩ partial inconveniences to which our ships are lyable h⟨ere.⟩ On Leaf tobacco the duties are pr. hund: in foreign Ships 33 franks—in French ships 22—difference 11—this am⟨ounts⟩ to a prohibition—£4 Stg pr. Hogd. is now given for freight i⟨n⟩ French bottoms no Americans can be Chartered ⟨at⟩ any rate to bring tobacco. Fish imported in American or foreign bottoms—10 franks duty—in french 25 sous—difference 9 fr. 75 ctms besides this by a late law 17 Ventose an 1⟨0⟩ a bounty is given to the owners of fishing vessels of 50 fra⟨nks⟩ pr. Man employed in the Newfoundland fishery 15 franks or on the little banks—12 franks pr. myriagrame to french fishermen for fis⟨h⟩ exported from france or from the banks to their colonies 6 franks for the same quantity exported from French ports to Spain Portugal Italy or the Levant—5 franks if exported directly to those places from the banks—a small bounty is also given upon the oil drawn from this fishery—the port duties on foreigners importing fish are also advanced to 6 franks for 5 myriagrames.



Port duties on french Ships.

On foreign coming into a french port


Bound to the channel,




north sea Bay of Biscay &c.
3 Sols pr Ton
50 Sols—average difference 45½ Sols in favor of french Ships.


to a mediteranian french port
4 do.



from Assia Africa or America to a french port
6 Do.




This is exacted from our ships even if driven in by stress of weather & they go out without unloading.



There are also several advantages in Storages of goods designed for reexportation. It is certainly worthy the consideration of Congress to consider how these disadvantages are to be contravailed. ⟨I⟩ have endeavoured to impress France in the essay I sent you—with the folly of attempting to raise a marine by a commercial warfare. I was this day at the palace to congratulate on the peace when the first Consul took occasion to mention that he hoped the President would forbid the blacks being supplied. I told him I would communicate his wishes on that subject to the President who I did not doubt would treat them with attention. I much wish that no pretence may be offered on our part to cover their violences as I fear they will readily catch at very slight ones. And the rather as the Minister of the Marine complained to me of the supplies of arms found at the Cape which Genl Le Clerk wrote had been furnished by us—perhaps if an embargo is laid it would be well to urge this as a reason for it, since it can not be doubted that if the trade is free our vessels will go to the blacks who pay rather than to the w[h]ites who give bills. I have yet been honoured with only one set of dispaches from you. Reports laws—financial & statistical information lai⟨d⟩ before congress would be of daily use to me as would any ob⟨ser⟩vations of your own or of our writers on the commerce of our country. I have the honor to be Dear Sir With the most respectful consideration Your Most Obt hum: Sert
Robt R Livingston
 

   
   Draft (NHi: Livingston Papers); enclosures nos. 1–3 (DNA: RG 59, DD, France, vol. 8); letterbook copy and copies of enclosures nos. 3 and 4 (NHi: Livingston Papers, vol. 1). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. Words and parts of words in angle brackets are illegible in the draft or missing from torn margins and have been supplied from the letterbook copy. For enclosures, see nn. 1 and 3–5.



   
   Enclosure no. 1 is a copy of Denis Decrès to Livingston, 3 Germinal an X (24 Mar. 1802) (2 pp.; in French; docketed by Brent), in which the minister of marine complained of Captain McNeill’s behavior in ordering the U.S. frigate Boston to sail while three French officers were dining on board. McNeill refused to allow the gentlemen to leave the ship anywhere on the French coast. They finally disembarked at Tunis.



   
   Daniel McNeill (1748–1833), who captained privateers during the Revolutionary War and slave ships afterward, was commissioned a captain in the U.S. Navy in 1798. The incidents referred to here, as well as others, earned him the disapproval of Commodore Richard Dale and the Navy Department, and McNeill was dismissed from the service in October 1802 (Christopher McKee, A Gentlemanly and Honorable Profession: The Creation of the U.S. Naval Officer Corps, 1794–1815 [Annapolis, 1991], pp. 191–93).



   
   Enclosure no. 2 is a copy of Livingston’s response to Decrès of 5 Germinal an X (26 Mar. 1802) (2 pp.; docketed by Brent), promising that if the allegations against McNeill were substantiated, the president would “treat with the utmost severity an act so repugnant to his own feelings of propriety, & to his wishes to promote harmony between the two nations.” Livingston also offered to pay “any reasonable expense” for the return of the French officers.



   
   Enclosure no. 3 (11 pp.; docketed by Brent) is a copy of Livingston’s 5 Germinal an X (26 Mar. 1802) answer to Talleyrand’s note of 20 Mar. 1802, in which Livingston took exception to the French foreign minister’s interpretation of the second article of the Franco-American Convention of 1800 and of the reference to it in the ratification (see Livingston to JM, 22 Mar. 1802, and n. 1). Talleyrand had held that American losses owing to the embargo were not to be included in the American debt. Livingston maintained that in the negotiations for the convention there was not “the smallest reference to vessels that France retained in her ports at great expense to the proprietors” and furthermore that article 5 expressly stipulated the payment of “every debt contracted by the public.” Livingston went on to press Talleyrand for details on the time and method of compensation to be made to American creditors under article 5 of the convention.



   
   Livingston’s enclosure no. 4 is a copy of his letter of 27 Mar. 1802 to Talleyrand (1 p.), in which he objected to Leclerc’s intention to requisition American cargoes in Saint-Domingue at low prices “& to pay for them 1/5 in money & the remainder in bills upon Paris … while so many of those bills are dishonored by non-payment.”



   
   See Livingston to JM, 14 Mar. 1802, and n. 3.


